NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



MARLIN GAS TRANSPORT, INC.,               )
an Indiana corporation,                   )
                                          )
              Petitioner,                 )
                                          )
v.                                        )                Case No. 2D18-4181
                                          )
CHARLES DETTLING, individually and        )
as Executor of THE ESTATE OF PHILIP       )
ROSE; GARRY JAMES; REBECCA                )
J. JAMES; NEIL ENERSON;                   )
GASSOURCE, LLC, a Florida limited         )
liability company; TEAM ENERSON           )
RACING, LLC, a Florida limited liability  )
Company; TREO, LLC, a Florida limited     )
Liability company; TEAM E LOGISTICS,      )
LLC, a Florida limited liability company; )
                                          )
              Respondents.                )
___________________________________)

Opinion filed April 10, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Kimberly Sharpe
Byrd, Judge.

Steven A. Nisbet, Justin R. Zinzow, D.
Michael Arendall, and Danielle N. Amico of
Zinzow Law, LLC, Trinity, for Petitioner.

Andrew P. Campbell and Stephen D.
Wadsworth of Campbell Guin LLC of
Birmingham, Alabama; and Paul R. Fowkes
and Ryan C. Hasanbasic of
F & H Law Group PA, Trinity, for
Respondents Charles Dettling, Estate of
Philip Rose, Garry James, and Rebecca
James.

No appearance for remaining Respondents.



PER CURIAM.


             Denied.


SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.




                                          -2-